              Case 2:19-cv-01451-MJP Document 46 Filed 08/19/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          KIER KEAND’E GARDNER,                           CASE NO. C19-1451 MJP

11                                Plaintiff,                ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                 v.

13          WHATCOM COUNTY, et al.,

14                                Defendants.

15

16          THIS MATTER comes before the Court on Plaintiff Kier Keand’e Gardner’s Objections

17   (Dkt. No. 44) to the Report and Recommendation of the Honorable Michelle L. Peterson, United

18   States Magistrate Judge (Dkt. No. 43). Having reviewed the Report and Recommendation, the

19   Objections, and all related papers, the Court ADOPTS the Report and Recommendation and

20   DISMISSES this matter without prejudice.

21          The relevant facts and procedural background are set forth in detail in the Report and

22   Recommendation. (Dkt. No. 11.) Finding that Plaintiff has not exhausted his administrative

23   remedies as required under the Prison Litigation Reform Act (“PLRA”) 42 U.S.C. § 1997e(a),

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
               Case 2:19-cv-01451-MJP Document 46 Filed 08/19/20 Page 2 of 3



 1   Magistrate Judge Peterson recommended that the Court dismiss Plaintiff’s amended complaint

 2   without prejudice. (Dkt. No. 43 at 17.) Specifically, Judge Peterson found that although

 3   Plaintiff had submitted Inmate Request Forms (“kites”) about several—but not all—of his

 4   claims, he did not utilize the next steps in the administrative review process for any of the

 5   incidents that form the bases for his claims. (Dkt. No. 43 at 8-10, 14-17.) The review process

 6   requires an inmate to seek review from officials with increasing levels of authority if the issue is

 7   not resolved; the process culminates with the chief corrections deputy reviewing the record and

 8   issuing a finding. (Dkt. No. 43 at 16.) The Report and Recommendation indicated that there

 9   was no evidence Plaintiff had taken steps beyond filing an initial kite for some of his claims.

10   (Id.) Judge Peterson also recommended denying as moot Plaintiff’s “Motion for Judicial

11   Notice,” which requests the Court take judicial notice of various facts and arguments including

12   that Plaintiff’s legal name is “Kier Keand’e” not “Kier Keand’e Gardner” and that Whatcom

13   County is withholding evidence from the record. (Id. at 3.) Plaintiff now objects to the

14   characterization or omission of various facts from the Report and Recommendation. (Dkt. No.

15   44.)

16          Under Federal Rule of Civil Procedure 72, the Court must resolve de novo any part of the

17   Magistrate Judge’s Report and Recommendation that has been properly objected to and may

18   accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); see also 28

19   U.S.C. § 636(b)(1). Plaintiff objects to the Report and Recommendation’s characterization of his

20   motion for judicial notice as requesting the court take notice of various information asserted in

21   his claims rather than information asserted in pertinent documents. (Id. at 2.) Plaintiff further

22   objects that the Report and Recommendation does not include the amount of time he spent in the

23   Intensive Management Unit and misstates Plaintiff’s allegations about prison officials’ use of his

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
               Case 2:19-cv-01451-MJP Document 46 Filed 08/19/20 Page 3 of 3



 1   name. (Id. at 2, 5.) The Court finds that these objections do not affect the analysis or central

 2   conclusion of the Report and Recommendation that Plaintiff’s amended complaint should be

 3   dismissed because he failed to exhaust his administrative remedies.

 4          But Plaintiff also objects that the Report and Recommendation does not describe his

 5   numerous attempts “to grieve the treatment he received from WCJ staff” and their failure to

 6   collect his grievances or allow him to submit grievances on certain topics in the first place. (Id.

 7   at 4.) To the contrary, the Report and Recommendation addressed these allegations, but found

 8   that Plaintiff “failed to demonstrate an impediment existed making WCJ’s available

 9   administrative remedies for grievances effectively unavailable to him.” (Dkt. No. 43 at 16.)

10   Specifically, the Report and Recommendation concluded that Plaintiff’s allegations about the

11   unavailability of the grievance procedures are “vague and conclusory—they lack any detail

12   regarding specific instances of interference undertaken by an identifiable WCJ official or WCJ

13   floor officer concerning the claims addressed in his amended complaint.” (Id. at 16.) The Court

14   agrees, finding that Plaintiff’s general allegations of being denied grievance forms “fail to

15   sufficiently demonstrate that the WCJ grievance process was effectively unavailable to him” and

16   are therefore insufficient to establish a genuine issue of material fact. (Id. at 16.) The Report

17   and Recommendation is therefore ADOPTED and Plaintiff’s claims are DISMISSED without

18   prejudice.

19

20          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

21          Dated August 19, 2020.



                                                           A
22

23
                                                           Marsha J. Pechman
24                                                         United States Senior District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
